        Case: 3:21-cv-00361-jdp Document #: 13 Filed: 08/04/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 CHRISTOPHER D. SMITH,

                              Plaintiff,
         v.                                                               ORDER

 MS. LAMB, MS. DAVIS, MS. LABRIE,                                      21-cv-361-jdp
 COULTER, and E. DAVIDSON,

                              Defendants.


       Plaintiff Christopher D. Smith, appearing pro se, is a prisoner at Fox Lake Correctional

Institution. Smith alleges that he was injured working at his prison kitchen job, that he failed

to receive emergency medical care for that injury, and that he was later terminated from that

job. In a July 15, 2021 order, I granted Smith leave to proceed on Eighth Amendment medical

care claims against several defendants and dismissed the remainder of his proposed claims.

Dkt. 8. Smith has responded by filing a supplement to his complaint, Dkt. 9, attempting to fix

some of the pleading problems I noted in my previous order. But none of his new allegations

support claims for relief.

       Smith alleges that defendant food service administrator Micheal Otto removed Smith

from his food service job after he was injured. I previously explained to Smith that prisoners

have limited constitutional rights when it comes to keeping the jobs that they are assigned.

Dkt. 8, at 2. Smith now labels this claim as a retaliation claim, but his allegations do not

support that type of claim. To state a claim for retaliation under the First Amendment, a

plaintiff must establish three elements: (1) he engaged in a constitutionally protected activity;

(2) the defendant took a retaliatory action that would deter a person of “ordinary firmness”

from engaging in the protected activity; and (3) sufficient facts make it plausible that the
        Case: 3:21-cv-00361-jdp Document #: 13 Filed: 08/04/21 Page 2 of 2




protected activity was a motivating factor for the retaliation. Bridges v. Gilbert, 557 F.3d 541,

556 (7th Cir. 2009). But Smith does not allege that he was removed from his job because of

any protected speech or other First Amendment activity. So he does not state a retaliation

claim against Otto.

       Smith also says that inmate grievance reviewers L. Bartow, Michael Meisner,

E. Davidson, and C. O’Donnell denied a grievance he filed about food service staff failing to

send him to the Heath Services Unit to receive emergency medical care after his fall. He labels

this set of claims “Denial of Successfully Filed Inmate Complaint and Appeal.” Dkt. 9, at 1.

But as I’ve already explained to Smith, an examiner does not contribute to an already

completed constitutional violation by denying a grievance about the violation. Dkt. 8, at 3.

Smith attaches copies of the examiners’ decisions showing that Smith was receiving medical

care by the time he filed his grievance. The examiners were not personally responsible for the

lack of emergency care immediately following Smith’s injury, so Smith does not state claims

against them. This case will proceed only on Smith’s Eighth Amendment claims discussed in

my previous order.



                                            ORDER

       IT IS ORDERED that plaintiff Christopher D. Smith is DENIED leave to proceed on

any claims discussed in his proposed supplement to the complaint, Dkt. 9.

       Entered August 4, 2021.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge

                                               2
